Case 1:20-cv-02897-KAM-JO Document 12 Filed 08/27/20 Page 1 of 4 PageID #: 21




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- x

GLOBAL AID DISTRIBUTION, LLC,                              :

                                 Plaintiff,                :    Civil Action No. 20-cv-2897 (KAM)

                 -against-                                 :

EZ LOGISTICS LTD,                                          :    ANSWER

                                 Defendant.                :

                                                            :
----------------------------------------------------------- x


        Defendant EZ Logistics Ltd (“EZ”), by its undersigned counsel, as and for its Answer to

the Complaint in this action filed by Plaintiff Global Aid Distribution, LLC (“Plaintiff”), allege

as follows:

        1.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 1 of the Complaint, except admits that Plaintiff purports to

bring an action for breach of contract and breach of warranty.

        2.       Denies the allegations contained in paragraph 2 of the Complaint.

        3.       Admits the allegations contained in paragraph 3 of the Complaint.

        4.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 4 of the Complaint.

        5.       In response to paragraph 5 of the Complaint, admits that the Court has personal

jurisdiction over EZ.

        6.       Denies the allegations contained in paragraph 6 of the Complaint insofar as they

are based on the CPLR rather than the federal venue statute, but admits that venue is proper in

this District.


30442/014/2886993.1
Case 1:20-cv-02897-KAM-JO Document 12 Filed 08/27/20 Page 2 of 4 PageID #: 22




       7.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 7 of the Complaint.

       8.      Denies the allegations contained in paragraph 8 of the Complaint, except admits

that EZ is a logistics company.

       9.      EZ repeats and realleges its responses to paragraphs 1-8 of the Complaint with the

same force and effect as if set forth fully herein.

       10.     Admits the allegations contained in paragraph 10 of the Complaint.

       11.     Denies the allegations contained in paragraph 11 of the Complaint, except admits

that Plaintiff satisfied its payment obligation by paying the full purchase price of $130,000.

       12.     Denies the allegations contained in paragraph 12 of the Complaint.

       13.     Denies the allegations contained in paragraph 13 of the Complaint.

       14.     Denies the allegations contained in paragraph 14 of the Complaint.

       15.     Denies the allegations contained in paragraph 15 of the Complaint.

       16.     Admits the allegations contained in paragraph 16 of the Complaint.

       17.     Admits the allegations contained in paragraph 17 of the Complaint, but further

alleges that EZ offered to supply full replacement masks at no cost to Plaintiff and Plaintiff

improperly refused to provide EZ with an opportunity to substitute such replacement masks.

       18.     Denies the allegations contained in paragraph 18 of the Complaint.

       19.     EZ repeats and realleges its responses to paragraphs 1-18 of the Complaint with

the same force and effect as if set forth fully herein.

       20.     Admits the allegations contained in paragraph 20 of the Complaint.

       21.     Admits the allegations contained in paragraph 21 of the Complaint.

       22.     Denies the allegations contained in paragraph 22 of the Complaint.


                                                      2
30442/014/2886993.1
Case 1:20-cv-02897-KAM-JO Document 12 Filed 08/27/20 Page 3 of 4 PageID #: 23




          23.   Admits the allegations contained in paragraph 23 of the Complaint except denies

that any sum was due to Plaintiff and further alleges that EZ offered to supply full replacement

masks at no cost to Plaintiff and Plaintiff improperly refused to provide EZ with an opportunity

to substitute such replacement masks.

          24.   Denies the allegations contained in paragraph 24 of the Complaint.

          25.   EZ repeats and realleges its responses to paragraphs 1-24 of the Complaint with

the same force and effect as if set forth fully herein.

          26.   Denies the allegations contained in paragraph 26 of the Complaint.

          27.   Denies the allegations contained in paragraph 27 of the Complaint.

          28.   Denies the allegations contained in paragraph 28 of the Complaint.

          29.   Denies the allegations contained in paragraph 29 of the Complaint.

                          AFFIRMATIVE AND OTHER DEFENSES

                                         FIRST DEFENSE

          30.   The Complaint fails to state a claim upon which relief may be granted.

                                       SECOND DEFENSE

          31.   Plaintiff failed to reject the goods within a reasonable time after their delivery or

tender.

                                         THIRD DEFENSE

          32.   EZ was entitled to cure any alleged breach by substituting a conforming tender of

acceptable replacement masks, and Plaintiff improperly refused to provide EZ with a reasonable

opportunity to effect such a cure after EZ seasonably notified Plaintiff of its intention to deliver

replacement masks.




                                                   3
30442/014/2886993.1
Case 1:20-cv-02897-KAM-JO Document 12 Filed 08/27/20 Page 4 of 4 PageID #: 24




                                     FOURTH DEFENSE

       33.     Plaintiff failed to take reasonable steps to mitigate any damages purportedly

suffered from any alleged breach of contract.

       WHEREFORE, EZ demand judgment as follows:

       A.      Dismissing the Complaint in its entirety with prejudice;

       B.      Awarding EZ its reasonable attorneys’ fees and costs in connection with the

defense of this action; and

       C.      Granting such other and further relief as the Court may deem just and proper.

Dated: New York, New York
       August 27, 2020                       Respectfully submitted,

                                             COWAN, LIEBOWITZ & LATMAN, P.C.
                                             Attorneys for Defendants



                                             By:         /s/Richard S. Mandel
                                                         Richard S. Mandel

                                             114 W 47th Street
                                             New York, NY 10036
                                             (212) 790-9200




                                                4
30442/014/2886993.1
